DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10045128. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to hearing device test systems with an earpiece, portable test unit with acoustic calibration cavities, and a processor which determines calibration levels of the earpiece.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-‘audio processing electronics’ in claims 1, 15, and 18
-‘a computing device’ in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569).
Regarding claim 1, Eldon teaches a hearing test system (Abstract) comprising: 
a headphone (18) comprising an earpiece (Figure 1); 
a portable test unit (10, 12, 16) comprising: 
an acoustic calibration cavity (Figure 1; Examiner notes that the openings 15 and 17 both lead to essentially the internal portion of element 16, the internal portion being considered the cavity. The earpiece of Eldon is element 18 which includes all portions of element 18 (the headset and the headphone jack) and thus opening, element 17 can be considered to receive the earpiece, element 18) comprising a first opening (17) along an exterior surface of the portable test unit for receiving the earpiece (Figure 1; there is a connection between the 
Blamey teaches a microphone (115) acoustically coupled to the acoustic calibration cavity at the second opening (105), the microphone configured to receive acoustic calibration stimuli from the earpiece (Figure 1; Paragraph 0074; the acoustic calibration stimuli being the output sound from element 114) and produce a calibration signal input in response to the acoustic calibration stimuli (Paragraph 0074; the calibration signal input being what is relayed back to the element 105); and 
audio processing electronics (105; some of the different modules of element 105; Figure 1) configured to receive the calibration signal input from the microphone (Figure 1; Paragraph 0074); and
a processor communicatively coupled to the audio processing electronics and configured to determine a calibration level responsive to receipt of the calibration signal input (element 105 other modules as such 106, 110, 109, 112, 113 being the processor).
Examiner notes Figure 1 of Eldon which shows how the computer is connected to the second opening 15 and Blamey teaches a microphone connected to a personal computer thus in combination Eldon in view of Blamey would teach the microphone ‘acoustically coupled….at the second opening’.
It would have been obvious to one of ordinary skill in the art to have modified Eldon with Blamey because it allows for a more automated calibration that doesn’t require a skilled/professional to do and allows for a higher number of configurations (Paragraph 0005-0006 of Blamey).
Regarding claim 10, Eldon teaches a hearing evaluation system (Abstract) comprising: 
an earpiece (18) comprising a speaker (Figure 1) and a portable test unit (10, 12, 16) comprising: 

Eldon is silent on the earpiece configured to produce acoustic calibration stimuli and the microphone and the computing device). Blamey teaches an earpiece configured to produce acoustic calibration stimuli (Figure 1; Paragraph 0074; the acoustic calibration stimuli being the output sound from element 114)
a microphone (115) acoustically coupled to the acoustic calibration cavity (105), wherein the portable test unit is configured to produce a calibration signal and deliver the calibration signal to the earpiece for producing the acoustic calibration stimuli when the earpiece is placed at least partially within the acoustic calibration cavity (Figure 1; Paragraph 0074; the calibration signal input being what is relayed back to the element 105 and the acoustic calibration stimuli being the output sound from element 114); and 
a computing device (105; some of the different modules of element 105; Figure 1) configured to couple with the portable test unit, the computing device configured to perform a calibration measurement of the acoustic calibration stimuli when the earpiece is placed at least partially within the acoustic calibration cavity (Figure 1; Paragraph 0074).
Examiner notes Figure 1 of Eldon which shows how the computer is connected to the second opening 15 and Blamey teaches a microphone connected to a personal computer thus in combination Eldon in view of Blamey would teach the microphone ‘acoustically coupled….at the second opening’.
It would have been obvious to one of ordinary skill in the art to have modified Eldon with Blamey because it allows for a more automated calibration that doesn’t require a skilled/professional to do and allows for a higher number of configurations (Paragraph 0005-0006 of Blamey).
claim 14, Eldon is silent on the microphone. Blamey teaches wherein the microphone is configured to receive the acoustic calibration stimuli produced by the earpiece (Paragraph 0074; the calibration signal input being what is relayed back to the element 105). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Blamey because it allows for a more automated calibration that doesn’t require a skilled/professional to do and allows for a higher number of configurations (Paragraph 0005-0006 of Blamey).
Regarding claim 15, Eldon teaches a portable test unit (10, 12, and 16) comprising: 
an acoustic calibration cavity (Figure 1) comprising an opening (17) along an exterior surface of the portable test unit, wherein the acoustic calibration cavity is configured to accommodate an earpiece at least partially within (Figure 1; there is a connection between the earpiece and the opening wherein a headphone jack would be within the opening);
Eldon is silent on the calibration signals/stimuli and microphone.
Blamey teaches a microphone (115) acoustically coupled to the acoustic calibration cavity (105), the microphone configured to receive an acoustic calibration stimuli from the earpiece when the earpiece is coupled thereto (Figure 1; Paragraph 0074; the acoustic calibration stimuli being the output sound from element 114) and produce a calibration signal input responsive to the acoustic calibration stimuli (Paragraph 0074; the calibration signal input being what is relayed back to the element 105); and; and 
audio processing electronics (105; some of the different modules of element 105; Figure 1)  configured to transmit an acoustic calibration signal to the earpiece when the earpiece is coupled thereto and receive the calibration signal input from the microphone (Figure 1; Paragraph 0074), 
wherein the audio processing electronics are configured to communicatively couple to a processor (element 105 other modules as such 106, 110, 109, 112, 113 being the processor).
Examiner notes Figure 1 of Eldon which shows how the computer is connected to the second opening 15 and Blamey teaches a microphone connected to a personal computer thus 
It would have been obvious to one of ordinary skill in the art to have modified Eldon with Blamey because it allows for a more automated calibration that doesn’t require a skilled/professional to do and allows for a higher number of configurations (Paragraph 0005-0006 of Blamey).
Regarding claim 16, Eldon is silent on the processor being provided within the portable test unit. Blamey teaches wherein the processor is provided within the portable test unit (Paragraph 0071), wherein the processor is configured to validate a calibration of the portable test unit by determining a measured calibration level responsive to the calibration signal input and comparing the measured calibration level with a reference calibration level (element 105 other modules as such 106, 110, 109, 112, 113 being the processor; Paragraphs 0075 and 0082 being able to pass customizations between the various units). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Blamey because it allows for a more automated calibration that doesn’t require a skilled/professional to do and allows for a higher number of configurations (Paragraph 0005-0006 of Blamey).
Regarding claim 17, Eldon is silent on the processor being external. Blamey teaches wherein the processor is external to the portable test unit (Paragraph 0071; the software elements being on the internet being considered external; given that the software can be downloaded to multiple PCs any number of which can be considered external), wherein the processor is configured to validate a calibration of the portable test unit by determining a measured calibration level responsive to the calibration signal input and comparing the measured calibration level with a reference calibration level (element 105 other modules as such 106, 110, 109, 112, 113 being the processor; Paragraphs 0075 and 0082 being able to pass customizations between the various units). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Blamey because it allows for a more automated .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Beck (US 2011/0100127).
Regarding claim 2, Eldon is silent on comparing the calibration level to a reference level. Beck teaches wherein the processor is further configured to validate a calibration of the hearing test system by comparing the calibration level with a calibration reference level (Paragraph 0053-0055). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Beck because it helps eliminate false readings and to compensate for identified differences and thus produce more accurate results (Paragraph 0006 of Beck).
Regarding claim 3, Eldon is silent on the location that the calibration data comes from. Beck teaches wherein the processor is further configured to receive calibration data from any of a remote server, a client computer, and a memory of the portable test unit (Paragraphs 0048-0049). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Beck because it helps eliminate false readings and to compensate for identified differences and thus produce more accurate results (Paragraph 0006 of Beck).
Regarding claim 4, Eldon is silent on adjusting the calibration data. Beck teaches wherein the processor is configured to adjust calibration data based on the calibration level, and wherein the acoustic calibration stimuli is produced using the calibration data (Paragraph 0055-0056). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Beck because it helps eliminate false readings and to compensate for identified differences and thus produce more accurate results (Paragraph 0006 of Beck).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Margolis et al. (US 2011/0009770).
claim 5, Eldon is silent on the transfer function. Margolis teaches wherein the acoustic calibration cavity is configured to provide a controlled acoustic transfer function for the earpiece (Paragraph 0059 and 0110-0111). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Margolis because Margolis taches the use of a transfer function as being known in the audio art, as standard audio transducers have known transfer functions and one of ordinary skill in the art would be able to measure it and adjusting the transfer function is a common way of calibrating audio devices (Paragraph 0110 of Margolis).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Harlan et al. (US 2011/0237103).
Regarding claim 6, Eldon is silent on the sealing ring. Harlan teaches wherein the portable unit comprises a sealing ring proximate to the first opening of the acoustic calibration cavity, the second opening of the acoustic calibration cavity, or both (Elements 3 the elastomers that can be provided in a mating portion/receiving space for the “audio jack" of the earpiece; Paragraph 0026-0028). It would have been obvious to one of ordinary skill in the art to have modified Eldon in view of Blamey with Harlan because it provides protection for the device and prevents potentially harmful materials from entering the device (Paragraphs 0005-0006 of Harlan).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Stern et al. (US 2007/0223721).
Regarding claim 7, Eldon is silent on the earpiece being configured for partial insertion into an ear canal. Stern teaches wherein the earpiece is configured for partial insertion into an ear canal during administration of a hearing test (Paragraph 0032). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Stern because Stern teaches it as being a design choice (Paragraph 0032 of Stern) and thus this would only require the routine .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Stiehl et al. (US 2009/0103764).
Regarding claim 8, Eldon is silent on the earpiece having a plurality of ear tips. Stiehl teaches further comprising a plurality of ear tips of different sizes, each configured to couple with the earpiece (Paragraph 0048). It would have been obvious to one of ordinary skill in the art to have modified Eldon in view of Blamey with Stiehl because Stiehl teaches this as being able to accommodate variations in user ear sizes (Paragraph 0048). Although Stiehl does not specifically teach a plurality in a single instance that would only require the routine skill of duplication of parts which would have been obvious to one of ordinary skill in the art since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Shennib (US Patent No. 5197332).
Regarding claim 9, Eldon is silent on the programming interface. Shennib teaches further comprising a programming interface configured for programming a programmable hearing device (Column 1, Line 48-Column 2, Lines 33). It would have been obvious to one of ordinary skill in the art to have modified Eldon in view of Blamey with Shennib because Shennib teaches these elements as being part of prior art and thus teaches it as being known to one of ordinary skill in the art (See Section 2. Background Art).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldon (US Patent No. 6447461) in view of Blamey et al. (US 2012/0051569) and in further view of Gross et al. (US 2007/0204695).
claim 11, Edon is silent on the USB connection. Gross teaches wherein the portable test unit and the computing device are coupled using a USB connection (Paragraph 0055). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Gross because Gross teaches these elements as being industry standards (Paragraph 0055 of Gross).
Regarding claim 12, Eldon is silent on the wireless interface. Gross teaches wherein the portable test unit and the computing device are communicatively coupled using a wireless interface (Paragraph 0055). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Gross because Gross teaches these elements as being industry standards (Paragraph 0055 of Gross).
Regarding claim 13, Eldon is silent on the use of Bluetooth. Gross teaches wherein the wireless interface is Bluetooth (Paragraph 0055). It would have been obvious to one of ordinary skill in the art to have modified Eldon with Gross because Gross teaches these elements as being industry standards (Paragraph 0055 of Gross).
Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al. (US 2011/0009770) in view of Aceti et al. (US 2002/0015506).
Regarding claim 18, Margolis teaches a method of calibration check of a hearing test system (Abstract) comprising: 
providing an acoustic calibration stimuli to an acoustic calibration cavity provided along an exterior surface of a portable test unit (300) (Paragraph 0048; ‘detect and convert an output of a testing transducer placed on the coupler 330’), wherein the acoustic calibration stimuli is produced by an earpiece of a headphone inserted, at least partially, into the acoustic calibration cavity (Figure 3; Paragraph 0047; ‘coupler 330 is an earphone coupler, adapter to receive and couple with an earphone’; cabling is considered part of the earpiece); 
producing, using a microphone acoustically coupled to the acoustic calibration cavity, a calibration signal input representative of acoustic pressure in the acoustic calibration cavity 
transmitting the calibration signal input to an audio processing electronics of the portable test unit (Paragraph 0036; ‘processor 210 also receives calibration measurements’); 
determining a measured calibration level based on the calibration signal input (Paragraph 0059, ‘compare the determined transducer output level directly to a desired output level’ and ‘For example...compare the measured output level directly to Reference Equivalent Sound Pressure Level...and/or Reference Equivalent For Levels’, with the broadest reasonable interpretation, measurements of both Sound Pressure Level and Force Level can be considered a range of reference levels); and 
Aceti is silent on the comparison of the calibration level to a calibration range.
Aceti teaches indicating if the calibration level is within or outside a calibration range (Paragraph 0066, ‘tested components 130 that produce a sound output between 100 and 102 dBSPL...are grouped into bin #1’ and Paragraph 0067, ‘compensation factor 150 is calculated for each bin 140’; Figure 2, indication through programming of the levels).
It would have been obvious to one of ordinary skill in the art to have modified Margolis with Aceti because it aids in easily and efficiently demonstrating characteristics of a hearing test system before use (Paragraph 0006 of Aceti).
Regarding claim 19, Margolis teaches further comprising accessing a computing device to retrieve a calibration data (Paragraph 0059).
Regarding claim 20, Margolis is silent on adjusting calibration data stored in memory. Aceti teaches further comprising adjusting a calibration data stored in memory based on the measured calibration level (Paragraphs 0066 and 0073; Figure 2). It would have been obvious to one of ordinary skill in the art to have modified Margolis with Aceti because it aids in easily 
Regarding claim 21, Margolis is silent on comparing the calibration level to a calibration range. Aceti teaches further comprising comparing the calibration level to the calibration range to determine whether the measured calibration level is within the calibration range (Paragraph 0066, ‘tested components 130 that produce a sound output between 100 and 102 dBSPL...are grouped into bin #1’ and Paragraph 0067, ‘compensation factor 150 is calculated for each bin 140’; Figure 2). It would have been obvious to one of ordinary skill in the art to have modified Margolis with Aceti because it aids in easily and efficiently demonstrating characteristics of a hearing test system before use (Paragraph 0006 of Aceti).
Regarding claim 22, Margolis teaches wherein the acoustic calibration stimuli is produced by the earpiece using a calibration data (Figure 3; Paragraph 0047; ‘coupler 330 is an earphone coupler, adapter to receive and couple with an earphone’).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791